

EXHIBIT 10.1
NON-QUALIFIED STOCK OPTION AGREEMENT
[EMPLOYEE]
 
STOCK OPTION AGREEMENT made as of January 12, 2011, by and between Frederick’s
of Hollywood Group Inc., a New York corporation (the “Company”), and
_____________ (the “Employee”).
 
WHEREAS, effective on January 12, 2011, pursuant to the terms and conditions of
the Company’s 2010 Long-Term Incentive Equity Plan (the “Plan”), the
Compensation Committee of the Board of Directors of the Company (the
“Committee”) authorized the grant to the Employee of an option (the “Option”) to
purchase ________ shares of the authorized but unissued common stock of the
Company, $.01 par value (the “Common Stock”), conditioned upon the Employee’s
acceptance thereof upon the terms and conditions set forth in this Agreement and
subject to the terms of the Plan (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Plan); and
 
WHEREAS, the Employee desires to acquire the Option on the terms and conditions
set forth in this Agreement and subject to the terms of the Plan;
 
IT IS AGREED:
 
1.           Grant of Stock Option.  The Company hereby grants the Employee the
Option to purchase all or any part of an aggregate of __________ shares of
Common Stock (the “Option Shares”) on the terms and conditions set forth herein
and subject to the provisions of the Plan.
 
2.           Non-Qualified Stock Option.  The Option represented hereby is not
intended to be an Option which qualifies as an “Incentive Stock Option” under
Section 422 of the Internal Revenue Code of 1986, as amended.
 
3.           Exercise Price.  The exercise price of the Option shall be
$1.05 per share, subject to adjustment as hereinafter provided.
 
4.           Vesting and Exercisability.  Subject to the terms and conditions of
the Plan, and provided that the Employee has remained continuously employed by
the Company as of each vesting date except as otherwise provided herein, this
Option shall vest and become exercisable in three (3) equal installments as
follows:  (i) ______ Option Shares will become exercisable on January 12, 2011,
(ii) ______ Option Shares will become exercisable on January 12, 2012 and (iii)
______ Option Shares will become exercisable on January 12, 2013.  After a
portion of the Option becomes exercisable, it shall remain exercisable, except
as otherwise provided herein, until the close of business on January 11, 2021
(the “Exercise Period”).

 
 

--------------------------------------------------------------------------------

 
 
5.           Effect of Termination of Employment.
 
5.1          Termination Due to Death. If Employee’s employment by the Company
terminates by reason of death, the portion of the Option that was exercisable as
of the date of death may thereafter be exercised by the legal representative of
the estate or by the legatee of the Employee under the will of the Employee, for
a period of one year from the date of such death or until the expiration of the
Exercise Period, whichever period is shorter. The portion of the Option, if any,
that was not exercisable as of the date of death shall immediately expire.
 
5.2          Termination Due to Disability. If Employee’s employment by the
Company terminates by reason of Disability (as defined under the Plan), the
portion of the Option that was exercisable as of the date of termination of
employment by reason of such Disability or Normal Retirement may thereafter be
exercised by the Employee or legal representative for a period of one year from
the date of such termination or until the expiration of the Exercise Period,
whichever period is shorter. The portion of the Option, if any, that was not
exercisable as of the date of termination of employment shall immediately
expire.
 
5.3          Termination by the Company Without Cause or Due to Normal
Retirement. If Employee’s employment is terminated by the Company without cause
or due to Normal Retirement (as defined in the Plan), then the portion of the
Option that was exercisable as of the date of termination of employment may be
exercised for a period of ninety (90) days from the date of termination of
employment. The portion of the Option, if any, not exercisable as of the date of
termination of employment shall immediately expire.
 
5.4          Other Termination.
 
5.4.1      If Employee’s employment is terminated for any reason other than
(i) death, (ii) Disability, (iii) without cause by the Company or (iv) due to
Normal Retirement, the Option, whether or not exercisable, shall expire on the
date of termination of employment.
 
 
2

--------------------------------------------------------------------------------

 
 
5.4.2      If the Employee’s employment is terminated (i) for cause or (ii) for
any reason and Employee engages in conduct specified in Section 12.3(a) of the
Plan, (i) this Option, whether or not exercisable, shall immediately expire and
(ii) the Company may require the Employee to pay to the Company the economic
value of any Option Shares purchased hereunder by the Employee within the six
(6) month period prior to the date of termination of employment. For this
purpose, the term “economic value” means the difference between the Fair Market
Value (as defined in the Plan) of the Option Shares on the date of such
termination of employment (or the sales price of such shares if the Option
Shares were sold during such six (6) month period) and the Exercise Price of
such shares.  In such event, the Employee hereby agrees to remit to the Company,
in cash, by no later than thirty (30) days after the date of termination, an
amount equal to the economic value as defined above.
 
5.4.3      For purposes of this Agreement, “cause” shall mean (a) the refusal,
or failure resulting from the lack of good faith efforts, by Employee to carry
out specific directions of the Board of the Directors or the Chief Executive
Officer of the Company which are of a material nature and consistent with
Employee’s then current status with the Company, or the refusal, or failure
resulting from the lack of good faith efforts, by Employee to perform a material
part of Employee’s duties; (b) fraud or dishonest action by Employee in
Employee’s relations with the Company or any of its subsidiaries or affiliates,
or with any customer or business contact of the Company or any of its
subsidiaries or affiliates (“dishonest” for these purposes shall mean Employee
knowingly making a material misstatement or omission, or knowingly committing a
material improper act, for Employee’s personal benefit); or (c) the conviction
of Employee of any crime involving an act of moral turpitude.  Notwithstanding
the foregoing, no “cause” for termination shall be deemed to exist with respect
to Employee’s acts described in clause (a) above, unless the Company shall have
given written notice to Employee specifying the “Cause” with reasonable
particularity and, within thirty (30) calendar days after such notice, Employee
shall not have cured or eliminated the problem or thing giving rise to such
“Cause;” provided, however, that a repeated breach after notice and cure of any
provision of clause (a) above involving the same or substantially similar
actions or conduct, shall be grounds for termination for “cause” without any
additional notice from the Company.  Notwithstanding the foregoing, if Employee
has entered into an employment agreement with the Company and such agreement has
a definition of “cause” different from the definition above, the definition in
such employment agreement shall control herein and therein.
 
 
3

--------------------------------------------------------------------------------

 
 
6.           Withholding Tax.  Not later than the date as of which an amount
first becomes includible in the gross income of the Employee for Federal income
tax purposes with respect to the Option, the Employee shall pay to the Company,
or make arrangements satisfactory to the Committee regarding the payment of, any
Federal, state and local taxes of any kind required by law to be withheld or
paid with respect to such amount (“Withholding Tax”).  The obligations of the
Company under the Plan and pursuant to this Agreement shall be conditional upon
such payment or arrangements with the Company and the Company shall, to the
extent permitted by law, have the right to deduct any Withholding Taxes from any
payment of any kind otherwise due to the Employee from the Company.
 
7.           Adjustments.
 
7.1          In the event of a stock split, stock dividend, combination of
shares, or any other similar change in the Common Stock of the Company as a
whole, the Board of Directors of the Company shall make equitable, proportionate
adjustments in the number and kind of shares covered by the Option and in the
option price hereunder.
 
7.2          In the event of any reclassification or reorganization of the
outstanding shares of Common Stock other than a change covered by Section 7.1 or
that solely affects the par value of such shares of Common Stock, or in the case
of any merger or consolidation of the Company with or into another corporation
(other than a consolidation or merger in which the Company is the continuing
corporation and that does not result in any reclassification or reorganization
of the outstanding shares of Common Stock), the Employee shall have the right
thereafter (until the expiration of the right of exercise of this Option) to
receive upon the exercise hereof after such event, for the same aggregate
Exercise Price payable hereunder immediately prior to such reclassification,
reorganization, merger or consolidation, the amount and kind of consideration
receivable by a holder of the number of shares of Common Stock of the Company
obtainable upon exercise of this Option immediately prior to such event.  The
provisions of this Section 7.2 shall similarly apply to successive
reclassifications, reorganizations, mergers or consolidations, sales or other
transfers.
 
8.           Method of Exercise.
 
8.1          Notice to the Company.  The Option shall be exercised in whole or
in part by written notice in substantially the form attached hereto as Exhibit A
directed to the Company at its principal place of business accompanied by full
payment as hereinafter provided of the exercise price for the number of Option
Shares specified in the notice and of the Withholding Taxes, if any.
 
8.2          Delivery of Option Shares.  The Company shall deliver a certificate
for the Option Shares to the Employee as soon as practicable after payment
therefor.
 
 
4

--------------------------------------------------------------------------------

 
 
8.3          Payment of Purchase Price.  The Employee shall make cash payments
by certified or bank check, in each case payable to the order of the Company;
the Company shall not be required to deliver certificates for Option Shares
until the Company has confirmed the receipt of good and available funds in
payment of the purchase price thereof and of the Withholding Taxes, if any.
 
9.           Nonassignability.  The Option shall not be assignable or
transferable except by will or by the laws of descent and distribution in the
event of the death of the Employee.  No transfer of the Option by the Employee
by will or by the laws of descent and distribution shall be effective to bind
the Company unless the Company shall have been furnished with written notice
thereof and a copy of the will and such other evidence as the Company may deem
necessary to establish the validity of the transfer and the acceptance by the
transferee or transferees of the terms and conditions of the Option.
 
10.         Company Representations.  The Company hereby represents and warrants
to the Employee that:
 
(i)           the Company, by appropriate and all required action, is duly
authorized to enter into this Agreement and consummate all of the transactions
contemplated hereunder; and
 
(ii)          the Option Shares, when issued and delivered by the Company to the
Employee in accordance with the terms and conditions hereof, will be duly and
validly issued and fully paid and non-assessable.
 
11.         Employee Representations.  The Employee hereby represents and
warrants to the Company that:
 
(i)           the Employee is acquiring the Option and shall acquire the Option
Shares for the Employee’s own account and not with a view towards the
distribution thereof;
 
(ii)          the Employee has received a copy of the Plan as in effect as of
the date of this Agreement;
 
(iii)         the Employee has received a copy of all reports and documents
required to be filed by the Company with the Commission pursuant to the Exchange
Act within the last 24 months and all reports issued by the Company to its
stockholders;
 
 
5

--------------------------------------------------------------------------------

 
 
(iv)         the Employee understands that the Employee must bear the economic
risk of the investment in the Option Shares, which cannot be sold by the
Employee unless they are registered under the Securities Act of 1933 (the “1933
Act”) or an exemption therefrom is available thereunder and that the Company is
under no obligation to register the Option Shares for sale under the 1933 Act;
 
(v)          in Employee’s position with the Company, the Employee has had both
the opportunity to ask questions and receive answers from the officers and
directors of the Company and all persons acting on its behalf concerning the
terms and conditions of the offer made hereunder and to obtain any additional
information to the extent the Company possesses or may possess such information
or can acquire it without unreasonable effort or expense necessary to verify the
accuracy of the information obtained pursuant to clause (ii) above;
 
(vi)         the Employee is aware that the Company shall place stop transfer
orders with its transfer agent against the transfer of the Option Shares in the
absence of registration under the 1933 Act or an exemption therefrom as provided
herein;
 
(vii)        the Employee has received a copy of the Plan and understands
Employee’s rights with respect to the Option Shares shall, in all respects, be
subject to the terms and conditions of the Plan and this Agreement;
 
(viii)       the Employee is aware of and understands that Employee is subject
to the Company’s Insider Trading Policy and has received a copy of such policy
as of the date of this Agreement; and
 
(ix)          in the absence of an effective registration statement under the
1933 Act, the certificates evidencing the Option Shares shall bear the following
legend:
 
“The shares represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933.  The shares may
not be sold or transferred in the absence of such registration or an exemption
therefrom under said Act.”
 
12.         Restriction on Transfer of Option Shares.  Anything in this
Agreement to the contrary notwithstanding, the Employee hereby agrees that the
Employee shall not sell, transfer by any means or otherwise dispose of the
Option Shares acquired by the Employee without registration under the 1933 Act,
or in the event that they are not so registered, unless (i) an exemption from
the 1933 Act registration requirements is available thereunder, (ii) the
Employee has furnished the Company with notice of such proposed transfer and the
Company’s legal counsel, in its reasonable opinion, shall deem such proposed
transfer to be so exempt and (iii) such transfer is in compliance with the
Company’s Insider Trading Policy, as in effect at such time.
 
 
6

--------------------------------------------------------------------------------

 
 
13.         Miscellaneous.
 
13.1        Notices.  All notices, requests, deliveries, payments, demands and
other communications which are required or permitted to be given under this
Agreement shall be in writing and shall be either delivered personally or sent
by registered or certified mail, or by private courier, return receipt
requested, postage prepaid to the parties at their respective addresses set
forth herein, or to such other address as either shall have specified by notice
in writing to the other.  Notice shall be deemed duly given hereunder when
delivered or mailed as provided herein.
 
13.2        Plan Paramount; Conflicts with Plan.  This Agreement and the Option
shall, in all respects, be subject to the terms and conditions of the Plan,
whether or not stated herein.  In the event of a conflict between the provisions
of the Plan and the provisions of this Agreement, the provisions of the Plan
shall in all respects be controlling.
 
13.3        Shareholder Rights.  The Employee shall not have any of the rights
of a shareholder with respect to the Option Shares until such shares have been
issued after the due exercise of the Option.
 
13.4        Waiver.  The waiver by any party hereto of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.
 
13.5        Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof.  This Agreement
may not be amended except by writing executed by the Employee and the Company.
 
13.6        Binding Effect; Successors.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and, to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives.  Nothing in this Agreement, expressed or implied, is intended
to confer on any person other than the parties hereto and as provided above,
their respective heirs, successors, assigns and representatives any rights,
remedies, obligations or liabilities.
 
13.7        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to choice of
law provisions.
 
13.8        Headings.  The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
13.9        Section 409A.  The Option granted hereunder is intended to be exempt
from the provisions of Section 409A of the Internal Revenue Code of 1986, as
amended ("Section 409A ").  To the extent that the Options or any payments or
benefits provided hereunder are considered deferred compensation subject to
Section 409A, the Company intends for this Agreement and the Option to comply
with the standards for nonqualified deferred compensation established by Section
409A (the “409A Standards”).  Notwithstanding anything herein to the contrary,
to the extent that any terms of this Agreement or the Option would subject the
Employee to gross income inclusion, interest or an additional tax pursuant to
Section 409A, those terms are to that extent superseded by the 409A
Standards.  The Company reserves the right to amend the Option granted hereunder
to cause such Option to comply with or be exempt from Section 409A.
 
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.
 
EMPLOYEE:
 
FREDERICK’S OF HOLLYWOOD GROUP INC.
         
By:
 
Name:
   
Name:
     
Title:

 
Address of Employee:
Address of Company:
 
6255 W. Sunset Blvd.
 
Hollywood, CA 90028


 
9

--------------------------------------------------------------------------------

 

 EXHIBIT A


FORM OF NOTICE OF EXERCISE OF OPTION


____________________
  DATE


Frederick’s of Hollywood Group Inc.
6255 W. Sunset Boulevard
6th Floor
Hollywood, CA 90028


Attention:  The Board of Directors


Re:         Purchase of Option Shares


Gentlemen:


In accordance with my Stock Option Agreement dated as of January 12, 2011
(“Agreement”) with Frederick’s of Hollywood Group Inc. (the “Company”), I hereby
irrevocably elect to exercise the right to purchase _________ shares of the
Company’s common stock, par value $.01 per share (“Common Stock”), which are
being purchased for investment and not for resale.


As payment for my shares, enclosed is a certified or bank check payable to
Frederick’s of Hollywood Group Inc. in the sum of $                  .


I hereby represent, warrant to, and agree with, the Company that


(i)           I acquired the Option and shall acquire the Option Shares for my
own account and not with a view towards the distribution thereof;


(ii)          I have received a copy of all reports and documents required to be
filed by the Company with the Commission pursuant to the Exchange Act within the
last 24 months and all reports issued by the Company to its stockholders;


(iii)         I understand that I must bear the economic risk of the investment
in the Option Shares, which cannot be sold by me unless they are registered
under the Securities Act of 1933 (the “1933 Act”) or an exemption therefrom is
available thereunder and that the Company is under no obligation to register the
Option Shares for sale under the 1933 Act;


(iv)         in my position with the Company, I have had both the opportunity to
ask questions and receive answers from the officers and directors of the Company
and all persons acting on its behalf concerning the terms and conditions of the
offer made hereunder and to obtain any additional information to the extent the
Company possesses or may possess such information or can acquire it without
unreasonable effort or expense necessary to verify the accuracy of the
information obtained pursuant to clause (ii) above;


(v)          I am aware that the Company shall place stop transfer orders with
its transfer agent against the transfer of the Option Shares in the absence of
registration under the 1933 Act or an exemption therefrom as provided herein;

 
10

--------------------------------------------------------------------------------

 


(vi)         I have received a copy of the Company’s 2010 Long-Term Incentive
Equity Plan and understand my rights with respect to the Option Shares shall, in
all respects, be subject to the terms and conditions of this Company’s 2010
Long-Term Incentive Equity Plan and this Agreement;


(vii)        I am aware of and understand that I am subject to the Company’s
Insider Trading Policy and have received a copy of such policy; and


(viii)       in the absence of an effective registration statement under the
1933 Act, the certificates evidencing the Option Shares shall bear the following
legend:


“The shares represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933.  The shares may
not be sold or transferred in the absence of such registration or an exemption
therefrom under said Act.”


Kindly forward to me my certificate at your earliest convenience.


Very truly yours,



     
(Signature)
 
(Address)
     
(Print Name)
 
(Address)
               
(Social Security Number)


 
11

--------------------------------------------------------------------------------

 